Title: To James Madison from Josef Yznardy, 20 July 1814 (Abstract)
From: Yznardy, Josef
To: Madison, James


        § From Josef Yznardy. 20 July 1814, Cádiz. “The silence which I have experienced from Government has been very long, the last official letters I received from the Secretary of State was dated April 1809 & was answered by me on 7th. February 1810, at the moment of my leaving this City for San Lucar on business, with a view to return to this City to continue my obligations, but unfortunately I was prevented from so doing by the French Government prohibiting it, my stay at Rota was however of considerable advantage to the Citizens of America, who were cast away on the Coast or Captured and brought into San Lucar & Rota, and were carried to Xerez & Port St Mary’s. As I defended them, expending a very considerable Sum (of which I am still in disburse) and of every thing relating thereto I have transmitted by triplicate the neccessary documents & proofs to the Secretary of State without however Knowing if he has received them.
        “In my last letter I pointed out the conduct and Situation of Mr. Hackley, whose furniture even was under execution by his Creditors and I stated that if this Scandal continued I should be obliged to suspend him & give my power to Some other person who could supply my place during the malady I laboured under, and which I am now getting well of.
        “In fact at the request of a number of respectable Citizens I named Mr Richard W. Meade, this election no doubt must appear extraordinary to many persons who were acquainted with the Enmity which existed between this Gentleman and myself, but as this Enmity proceeded entirely from want of a proper understanding and misrepresentations, by persons influenced and by mercantile etiquettes connected with the Consular duties where I conceived it necessary to defend my rights & my lawfull proceedings, and in the act of the nomination of Mr. Meade, I have given a proof of my regard to the interest of the Nation, in preference to any other, considering that there was no other person, more capable, more respectable and with more influence with the Government than him.
        “He is in possession of my authority to act and tho’ there is little to be done, notwithstanding he presented Mr Morris personally to the minister of state when the Government was in the Island.
        “At the moment Mr Morris arrd in Spain I wrote to him and he visited me in my own house at Rota, & tho’ he did not explain to me his mission to this Country I told him, let it be what it might, the present was not a proper opportunity to treat on any subject, he promised to See me again, but as I continued very ill, He did not visit me, tho’ he wrote me informing me of his departure for Madrid, which Journey he Suspended on reaching Seville on account of the late changes in the Government & suppression of the Cortes, by the arrival of Ferdinand 7th. and not

considering it a proper epoch to treat on any Diplomatic, Political or mercantile Subject, until it is known what situation Spain is to occupy among the Powers of Europe.
        “Mr. Morris I learn will probably return here when I shall have a conference wh. him and should he require my opinion or Services, I shall grant him with that generosity with which I have always acted, having since 1793 rendered important Services to the United States and in the execution of my duties I have lost the best part of my property, finding myself much reduced, and finally deprived of the rights of a Spanish Citizen, as your Excellency will see by the inclosed document.
        “In this supposition, I consider myself justly entitled to ask as a recompense of my Services and as a Citizen of the U. States I sollicit the nomination of Consul General at Algiers, an office which is vacant by the resignation of Col: Lear, as no person can perform the duties of the office better than myself, being well acquainted with the Asiatic Customs, and will be a retreat highly honorable to me, as I do not wish to live any longer in this Country.
        “If it should not be convenient to grant my request, I sollicit from your Excelly. the payment of the balance due me by Government, and that a pension should be granted me, for my long and continued Services rendered to the United States with retention of the Consulate.”
      